Order, Family Court, New York County (Susan R. Larabee, J.), entered on or about December 8, 2003, which, after a fact-finding determination that respondent had permanently neglected her daughter, terminated her parental rights and *321transferred custody and guardianship of the child to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
The finding was supported by clear and convincing evidence that despite the agency’s diligent efforts to encourage and strengthen the relationship between mother and daughter, respondent had failed to maintain contact with the child and did not plan for her future (Social Services Law § 384-b [7] [a]). The court also properly found that the interests of the child would best be served by terminating parental rights (Matter of Star Leslie W., 63 NY2d 136 [1984]), thus offering a chance for stability in the foster setting, as opposed to entering a suspended judgment (see Matter of Amanda R., 215 AD2d 220 [1995], lv denied 86 NY2d 705 [1995]), since respondent had neither planned for the child’s return nor made any but belated efforts to rehabilitate herself (Matter of Arron Brandend C., 267 AD2d 107 [1999]). Concur — Mazzarelli, J.E, Sullivan, Ellerin, Nardelli and Williams, JJ.